DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 10 May 2021 has been entered.
Claims 1, 2, 4-9, 11-18, 20, 21 and 23-34 are pending.
The previous rejections under 35 U.S.C. 112 (a)-(b) have been withdrawn in light of Applicants amendment and remarks filed 10 May 2021.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-18, 20, 21, 23-29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Munafo et al. (US 8,137,725).
Regarding claims 1, 29 and 32-34, Munafo et al. disclose an organoleptically enhanced white chocolate comprising a dairy or dairy-derived component and a sweetener in a fat continuous system that is substantially free of nonfat cocoa solids and contains isovaleric acid in an amount of about 500 ppb to about 1600 ppb (C2/L34-40).  I
In one embodiment, Munafo et al. disclose a white chocolate with about 400 ppb added isovaleric acid (C9/L3-17/Inventive Example 2).  Munafo et al. disclose also that white chocolate contains a very small amount of endogenous isovaleric acid in an amount of about 70 to about 75 ppb (C5/L20-23).  
Munafo et al. is silent with respect to the addition isovaleric acid in amounts less than 100 ppb and having an overall content of isovaleric acid of less than 325 ppb.
less than 500 ppb.   Given the disclosure of Munafo et al., one of ordinary skill in the art would have been motivated to adjust, in routine processing, the lower limit of the isovaleric acid addition, to obtain a white chocolate product with improved characteristics as the lowest addition rate possible.    
Given Munafo et al. disclose a process of making an organoleptically enhanced white chocolate as presently claimed, it necessarily follows that the chocolate would display the claimed sensory properties compared to a white chocolate containing at least 800 ppb isovaleric acid after 26, 30 and 34 weeks.
Regarding claims 5-7, Munafo et al. disclose all of the claim limitations as set forth above.  Munafo et al. disclose wherein the white chocolate is USFDA standard of identity white chocolate, and non-standard of identity white chocolate (C5/L45-56).
Regarding claims 8, 12-14, 18, 20, 21 and 23-27, Munafo et al. disclose a method of making an organoleptically enhanced white chocolate comprising adding isovaleric acid during the formulation of the white chocolate or after the white chocolate is formulated (C8/L23-25). Specifically, Munafo et al. disclose wherein the isovaleric acid is added to melted white chocolate or mixed with a carrier (i.e. ingredient) prior to its addition to the white chocolate (C8/L23-28, C8/Inventive Example 1).  Munafo et al. disclose that the isovaleric acid is added to give an isovaleric level, in the final white chocolate product, of about 500 ppb to 1600 ppb (C4/L39-55, C8/L29-34).

In one embodiment, Munafo et al. disclose a white chocolate comprising about 75 ppb endogenous isovaleric acid and about 425 ppb non-endogenous isovaleric  acid (white chocolate comprising about 500 ppb isovaleric acid – about 75 ppb endogenous isovaleric acid = about 425 ppb added isovaleric acid).  In this case an amount of added non-endogenous isovaleric acid of about 425 ppb is considered to encompass the claimed valued of about 400 ppb.  
Munafo et al. disclose that the amount of added isovaleric acid generally will sufficient to ensure that the total amount of isovaleric acid present in the organoleptically enhanced white chocolate is not less than about 500 ppb (C4/L3942).  Munafo et al. is silent with respect to the addition isovaleric acid in amounts less than 500 ppb.
Note, while Munafo et al. disclose that if the white chocolate of the invention contains isovaleric acid in amounts greater than the claimed range, the isovaleric acid introduces cheesy, sour milk, rancid and/or other unpleasant character attributes, the reference does not discourage amounts less than 500 ppb.   Given the disclosure of Munafo et al., one of ordinary skill in the art would have been motivated to adjust, in routine processing, the lower limit of the isovaleric acid addition, to obtain a white chocolate product with improved characteristics as the lowest addition rate possible.    
Given Munafo et al. disclose a process of making an organoleptically enhanced white chocolate as presently claimed, it necessarily follows that the chocolate would display the claimed sensory properties compared to a white chocolate containing at least 800 ppb isovaleric acid after 26, 30 and 34 weeks.

claims 15-17 and 28, Munafo et al. disclose all of the claim limitations as set forth above.  Munafo et al. disclose wherein the white chocolate is USFDA standard of identity white chocolate, and non-standard of identity white chocolate (C5/L45-56).

Claims 2, 4, 9, 11, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Munafo et al. (US 8,137,725) as applied to claims 1 and 8, and further in view of Bartoshuk et al. (US 2013/0280400).
Regarding claims 2-4, 9, 11, 30 and 31, Munafo et al. disclose all of the claim limitations as set forth above.  Munafo et al. is silent with respect to nonendogenous 2-methyl butyric acid.
	Bartoshuk et al. teach a composition for modifying the perceived sweetness of a comestible.  Bartoshuk et al. teach that the composition includes a combination of two or more volatile compounds including 2-methylbutanoic acid (i.e. 2-methyl butyric acid).  Bartoshuk et al. is silent with respect to the content of 2-methylbutanoic acid in the composition and how much of the composition is added to the comestible.  
	Munafo et al. and Bartoshuk et al. are combinable because they are concerned with the same field of endeavor, namely enriching the flavor of a foodstuff.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have added the composition of Bartoshuk et al. including 2-methylbutanoic acid, to the white chocolate composition of Munafo et al. to modify the perceived sweetness of the chocolate and allow for the reduction of added sugar or artificial sweeteners in the chocolate.  
	One of ordinary skill in the art would have adjusted, in routine processing, the combination of 2-methylbutanoic acid with one or more of the volatile compounds taught by 
Response to Arguments
Applicants’ arguments filed 10 May 2021 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. 103-
	Applicants submit “Munafo does discourage using amounts less than 500 ppb” isovaleric acid.  Applicants note the passage in Munafo et al. which states “[t]he present invention is directed to an organoleptically enhanced white chocolate comprising a dairy or dairy-derived component and a sweetener in a fat continuous system that is substantially free fat cocoa solids and contains isovaleric acid in an amount of about 500 to about 1600 part per billion (ppb).”  Applicants also note the “inventive” white chocolate that was subjected to sensory testing as described in the cols. 10-12 of Munafo had an isovaleric acid concentration of about 800 ppb.  Applicants argue “[t]his mention of an amount lower than 500 ppb was not pursued, however, as the composition containing about 800 ppb was disclosed to be used for the bulk of the testing, as noted above.”
	Here, Munafo et al. disclose that if the white chocolate of the invention contains isovaleric acid in amounts great the claimed range (i.e. from about 500 ppb to about 1600 ppb – C2/L34040), the isovaleric acid introduces cheesy, sour milk, rancid and/or other unpleasant character attributes.  Munafo et al. does not discourage the skilled artisan from making white chocolate with isovaleric acid in amount less than about 500 ppb.  
	Note, claim 1 only requires that the white chocolate, with an overall content of isovaleric acid less than 325 ppb, have a cooked milk attribute score greater than that of a white chocolate 
	Applicants also submit Munafo et al. disclose “[t]here is no disclosure or suggestion that lower amounts of isovaleric acid would be effective,” and that “there is no mention of the effect of the addition of nonendogenous amounts of isovaleric acid to white chocolate over time.”
	While there is data to show the cooked milk attribute in a white chocolate comprising 400 ppb isovaleric acid and a white chocolate comprising 800 ppb isovaleric acid differs at 26 to 34 weeks of storage, the data does not show the same a difference between a value of 500 ppm isovaleric acid as disclosed by Munafo et al. and the claimed less than 325 ppb.  
	Note, none of the data provided for in Figures 3-5 state statistical significance.  Was there a statistical difference in the perceived cooked milk attribute between panelists and or samples?  How many panelists evaluated each sample and how many replications were conducted?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759